Exhibit 10.1

 

LOGO [g237441g06x08.jpg]     Wells Fargo Capital Finance     Business Credit
Division     MAC N9811-143     Suite 1400, 100 E.Wisconsin Avenue     Milwaukee,
WI 53202     414 224-7477     414 224-7442 Fax

September 29, 2011

MISCOR Group, Ltd.

1125 S. Walnut

South Bend, Indiana 46619

Attention: Michael P. Moore

 

Re: Short term extension of credit facilities under Credit and Security
Agreement

Dear Mr. Moore:

Reference is made to that certain Credit and Security Agreement dated as of
January 14, 2008, as amended (the “Credit Agreement”) to which each of MISCOR
Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services,
Inc., an Indiana corporation (“MIS”) and HK Engine Components, LLC, an Indiana
limited liability company (“HK” and together with MISCOR and MIS, the
“Borrowers” and each a “Borrower”), and Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, are a party. Capitalized terms used herein shall have the meaning
assigned to such terms in the Credit Agreement.

As you know, pursuant to the Lender’s letter dated August 29, 2011 (the “August
Extension”), the Lender agreed to extend the term of the credit facilities
provided under the Credit Agreement on a short term basis to September 30, 2011.
In accordance with the August Extension, the Maturity Date pursuant to the
Credit Agreement is September 30, 2011 and accordingly both the Revolving Note
and the Term Note are scheduled to mature and be payable on such date. The
parties have been working through the terms of a possible extension of the
credit facilities provided under the Credit Agreement, including the terms of
the subordination agreements with the Borrowers’ Subordinated Creditors but have
not yet reached final agreement on those terms. Accordingly, Lender has agreed
to extend the term of the credit facilities until October 7, 2011 and the term
“Maturity Date” as the same is defined in the Credit Agreement is hereby amended
to mean October 7, 2011. In light of the short term nature of this extension,
and notwithstanding anything to the contrary in the Credit Agreement, no
principal payment shall be required on the Term Note on October 1, 2011. All
other amounts normally due on the first day of a month, including interest,
shall be due and payable in accordance with the terms of the Credit Agreement.

Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents related thereto remain in full force and effect in accordance with
their terms. The Lender’s agreements herein shall not constitute a “course of
dealing” or any agreement of the part of the Lender to further extend the
Maturity Date on either a short term or long term basis.



--------------------------------------------------------------------------------

MISCOR Group, Ltd.

September 29, 2011

Page 2

Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the undersigned.

Sincerely,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION /s/ Ronald Yandry Ronald Yandry Vice
President

Acknowledged and agreed to

this 30th day of September, 2011

 

MISCOR GROUP, LTD.     MAGNETECH INDUSTRIAL SERVICES, INC. By:  

/s/ Michael P. Moore

    By:  

/s/ Michael P. Moore

  Michael P. Moore, Chief Executive Officer       Michael P. Moore, Chief
Executive Officer

 

HK ENGINE COMPONENTS, LLC By:  

/s/ Michael P. Moore

  Michael P. Moore, Chief Executive Officer